 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9                                                      NO. 2:15-cv-00103-RSM
                                   Plaintiff,
10                                                      ORDER TO SHOW CAUSE
            vs.
11
     CRAIG J. MUNDIE, et al.,
12
                                   Defendants.
13

14          This matter comes before the Court sua sponte. On January 17, 2020, the Court issued an
15   Order following in camera review of privileged documents still in dispute in the related case
16   C15-102RSM. Case No. 2:15-cv-00102-RSM, Dkt. #187. That matter was closed by the Court.
17   The Court now ORDERS the parties in this matter to show cause why this case should not also
18   be closed. Each party is to respond no later than fourteen (14) days from the date of this Order.
19   Absent any response, the Court will close this matter.
20          Dated this 4 day of March, 2020.
21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE
24

25

26




     ORDER TO SHOW CAUSE - 1
